Name: 87/571/EEC: Council Decision of 7 December 1987 authorizing the Portuguese Republic to extend, until the implementation of a fisheries agreement between the European Economic Community and the Kingdom of Morocco, the sea fisheries agreement concluded with the Kingdom of Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  Africa
 Date Published: 1987-12-10

 Avis juridique important|31987D057187/571/EEC: Council Decision of 7 December 1987 authorizing the Portuguese Republic to extend, until the implementation of a fisheries agreement between the European Economic Community and the Kingdom of Morocco, the sea fisheries agreement concluded with the Kingdom of Morocco Official Journal L 346 , 10/12/1987 P. 0035 - 0035*****COUNCIL DECISION of 7 December 1987 authorizing the Portuguese Republic to extend, until the implementation of a fisheries agreement between the European Economic Community and the Kingdom of Morocco, the sea fisheries agreement concluded with the Kingdom of Morocco (87/571/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 354 (3) thereof, Having regard to the proposal from the Commission, Whereas the sea fisheries agreement between the Government of the Portuguese Republic and the Government of the Kingdom of Morocco, signed on 26 March 1976, entered into force on 4 January 1978 for a period of five years; whereas this agreement will reamin in force for supplementary periods of one year, unless denounced no later than three months before the expiry date of each such period; whereas this agreement has been extended until 3 January 1987; Whereas Article 354 (2) of the Act of Accession lays down the rights and obligations flowing, for the Portuguese Republic, from fisheries agreements concluded with third countries shall not be affected during the period for which the provisions of such agreements are provisionally maintained; Whereas, under Article 354 (3) of the said Act, the Council is to adopt, before the expiry of fisheries agreements concluded by the Portuguese Republic with third countries, the decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging them; Whereas by Decision No 86/641/EEC (1), the Council authorized the Portuguese Republic to extend, from 4 January 1987 to 3 January 1988, the abovementioned sea fisheries agreement, pending the conclusion of a fisheries agreement between the European Economic Community and the Kingdom of Morocco; Whereas the Agreement in the form of an Exchange of Letters on fisheries arrangements between the European Economic Community and the Kingdom of Morocco (2), signed on 1 August 1987, which is applicable on a preliminary basis to Community vessels in Moroccan waters, will expire on 31 December 1987; Whereas negotiations have been opened with a view to the conclusion of a fisheries agreement between the European Economic Community and the Kingdom of Morocco; whereas, however, it is in the Community's interest, in order to avoid any interruption in the fishing activities of the Community vessels concerned, to authorize the Portuguese Republic to extend its fisheries agreement with Morocco for a maximum of one more year or until the implementation of the fisheries agreement that is currently the subject of negotiation, HAS ADOPTED THE FOLLOWING DECISION: Article 1 The Portuguese Republic is hereby authorized to extend from 4 January 1988 until the date on which a fisheries agreement between the European Economic Community and the Kingdom of Morocco is implemented, or until 3 January 1989 whichever is the earlier, the sea fisheries agreement with the Kingdom of Morocco which entered into force on 4 January 1978. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 7 December 1987. For the Council The President F. NOER CHRISTENSEN (1) OJ No L 376, 31. 12. 1986, p. 112. (2) OJ No L 232, 19. 8. 1987, p. 18.